Name: Commission Regulation (EEC) No 1843/89 of 26 June 1989 amending Regulation (EEC) No 2290/83 laying down provisions for the implementation of Articles 50 to 59, 63a and 63b of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: research and intellectual property;  tariff policy;  mechanical engineering
 Date Published: nan

 Avis juridique important|31989R1843Commission Regulation (EEC) No 1843/89 of 26 June 1989 amending Regulation (EEC) No 2290/83 laying down provisions for the implementation of Articles 50 to 59, 63a and 63b of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty Official Journal L 180 , 27/06/1989 P. 0022 - 0023 Finnish special edition: Chapter 2 Volume 7 P. 0054 Swedish special edition: Chapter 2 Volume 7 P. 0054 *****COMMISSION REGULATION (EEC) No 1843/89 of 26 June 1989 amending Regulation (EEC) No 2290/83 laying down provisions for the implementation of Articles 50 to 59, 63a and 63b of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (1), as last amended by Regulation (EEC) No 4235/88 (2), and in particular Article 143 thereof, Whereas Council Regulation (EEC) No 4235/88 made provision for a further instance of duty-free admission in respect of import of equipment intended for use under scientific cooperation agreements concluded between research establishments in third countries and those in the Community; Whereas the requisite conditions for the correct implementation of those provisions should be laid down; whereas those provisions may in some respects be based on those already contained in Commission Regulation (EEC) No 2290/83 (3), as last amended by Regulation (EEC) No 3893/88 (4); whereas it would appear appropriate to deal with all such situations by means of a single instrument; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty-Free Arrangements, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2290/83 is hereby amended as follows: 1. The title is replaced by the following: 'Commission Regulation (EEC) No 2290/83 of 29 July 1983 laying down provisions for the implementation of Articles 50 to 59b, 63a and 63b of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty'. 2. Article 1 is replaced by the following: 'Article 1 This Regulation lays down provisions for the implementation of Articles 50 to 59b, 63a and 63b of Regulation (EEC) No 918/83, hereinafter referred to as the ''basic Regulation"' 3. The following Title VIa is inserted: 'TITLE VIa SPECIFIC PROVISIONS RELATING TO THE ADMISSION FREE OF IMPORT DUTIES OF EQUIPMENT UNDER ARTICLES 59a AND 59b OF THE BASIC REGULATION Article 18a 1. In order to obtain admission free of import duties of equipment under Articles 59a and 59b of the basic Regulation, the head of the scientific research establishment or organization based outside the Community or his authorized representative shall submit an application to the competent authority of the Member State in which the scientific research establishment or organization based in the Community is situated. 2. The application referred to in paragraph 1 shall contain the following information: (a) a copy of the scientific cooperation agreement between research establishments situated in the Community and in third countries; (b) the precise trade description of the equipment as well as the quantity and value thereof and, where appropriate, its presumed classification in the tariff nomenclature; (c) the country of origin and of consignment of the equipment; (d) the place where the equipment is to be used; (e) the use for which the equipment is intended and the duration of its use. Article 18b 1. Where the competent authority of a Member State in which the establishment or organization based in the Community is situated receives an application for the admission free of import duties of equipment as defined by Article 59a of the basic Regulation, the application and related information shall be sent to the Commission so that it can be examined within the Committee on Duty-Free Arrangements before a decision is taken by the said competent authority. For the purposes of this examination, additional information shall be sent to the Commission on request. 2. The competent authority referred to in paragraph 1 shall inform the Commission of the decision it has taken concerning admission free of import duties. Article 18c The provisions of the second and third subparagraphs of Article 7 (2) and of Articles 7 (3) and 8 shall apply mutatis mutandis.' Article 2 This Regulation shall enter into force on 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 105, 23. 4. 1983, p. 1. (2) OJ No L 373, 31. 12. 1988, p. 1. (3) OJ No L 220, 11. 8. 1983, p. 20. (4) OJ No L 346, 15. 12. 1988, p. 32.